Title: To Thomas Jefferson from Étienne Lemaire, 11 August 1804
From: Lemaire, Étienne
To: Jefferson, Thomas


               
                  Monsieur—
                  Washington Sity 11 august 1804
               
               je eut lhonneur, de resevoir votre lettre le 8 du Courent, qu’il m’aprend, que monsieur, a faite un Bon voÿage Et qu’il jouie, d’une Bonne Sentez de même que votre respectable famille—ce qu’il m’a fait un Sencible plaisire, Monsieur, ausitot Que je Resue vôtre demande, je me Sui mi a deballer le vin De Chanpagne, pr. En avoir, les Caise. Et aûsitot je me Sui My apret le Shery; Et fait partir le 10. avecque le reste exeptez les jalousie qu’il netoit pas prête, Jespair que tout arivera a Bon por, monsieur je vous prie de me fair Savoir qu’el Son vos intantion, pr. le Charbon de ter; Car je Croit qe Sai le Bon Moment nÿ a eut que 23. Boutteille de deChet tent que de Casez Et de m’anque, rien-autres chôsse a vous comuniquer, que vous Souaiter une parfaite Sentez je fini avec un Sincer atachement je vous prie de recevoir mes SiviLitez aûprai de vôtre Respectable famille; je Sui votre tres afectionné, Serviteur,
               
                  
                     Et Lemaire
                  
               
               
                  toute la famille Se porte Bien; pour moy ma j’anbe est tougour tres feble
               
              
          Editors’ Translation
               
                  
                     Sir,
                     Washington City, 11 August 1804
                  
                  I had the honor of receiving your letter on the 8th informing me that you had a safe trip and that you and your honorable family are in good health. I was very pleased. 
                  As soon as I received your request, I unpacked the champagne to keep the cases. I immediately packed the sherry and sent it on the 10th with the rest, except the venetian blinds, which were not ready. I hope everything arrives safely. Please let me know, Sir, what you wish me to do about the coal, since I think this is the right time. Only 23 bottles were broken or missing.
                  There is no other news except to wish you perfect health. I conclude with my sincere attachment and ask you to give my regards to your honorable family. I am your very devoted servant.
                  
                     
                        Et Lemaire
                     
                  
                  
                     My family is well, but my leg is still very weak.
                  
               
            